Title: To George Washington from Burgess Ball, 17 December 1793
From: Ball, Burgess
To: Washington, George


          
            Dear sir,
            Leesburg [Va.]—17th Decr—93.
          
          I recd yours of the 24th Ult: with a Bank note of 200 dollars, and ought e’er this to
            have acknowledged the rect thereof, but have thus long delay’d writing, that I might be
            able to give you some satisfactory Accot respecting Buck wheat. I am now satisfyed that
            I shall be able to procure the quantity you want, as I have got about 300 Bushells, and
            the Ball: I may be sure of obtaining. I cou’d not have conciev’d this Grain wou’d have
            been so difficult to procure, but, the scarcity of Corn, and the quantity which had been
            consumed (of Buck wheat) in fattening Hoggs, has been the Cause of much difficulty. ’Tho
            I had circulated Advertizements, and sent my overseer about, little or no Success cou’d
            I obtain ’till I went about myself. I can’t get it for less than 2/6 ⅌ Bush:, and, the
            Expence of Waggonage will be (at least) one shilling more—The Buck wheat is this Year
            very heavy, weighing from 50 to 54 lbs. which is nearly equal to the other wheat in
            general—For some time past and (I expect) to come, it has been, and will be
            impracticable to have the B: wheat haul’d down, but, as soon as the Roads will permit,
            it shall, as fast as possible, be carryed to Mt Vernon. You may rely on my best
            Exertions for your Interest, and that nothg but extraordinary Accident shall cause a
            disappointment. The Situation of Fanny for some time past, (expectg to be laid up) and
            the Small Pox being all around us, has kept me close at Home; but, she being a few days
            ago happily deliver’d of a fine Boy, I shall now be
            able to go about more, & to attend particularly to getting the Buck wheat, in which
            I take great pleasure, as I shou’d be sorry your System of Husbandry shoud be deranged
            thro unsuccessfull attempts of mine, and (more especially) as I had led you to think
            this Grain cou’d so easily have been obtain’d here.
          
          When you’ve an Opporty you’ll oblige me exceedingly by forwarding the Clover Seed (of
            wch I gave Mr Dandridge a Memdm) to Mt Vernon, or Alexandria, as I wish to sow it on the
            last Snows in February or March. The friends to
            Governmt here, are much pleas’d to find the Proclamation approved of by Congress—Those
            of the other Stamp (of which in this County I fear there are many) are on the other hand
            much disappointed. That Philada shou’d be sufficiently
            cleansed, of the dreadful malady under which it had labour’d, for the reception of
            Congress, was a filicity little expected indeed, and an Event which probably may prevent
            an accumulation of Parties. We hear very frequently from Colo. Washingtons—They are
            well, and as usual. The Ladies join in wishing you
            & Mrs Washington every filicity, and I am Dear sir with the highest Esteem Yr
            Affect. Hbe servt
          
            B: Ball
          
        